                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:
                                          )
            Komaa Mnyofu                  )         Bankruptcy Case No.
                                          )
                                          )               17 B 04023
               Debtors                    )
                                          )         Chapter 13




     ORDER DENYING APPLICATION TO SET HEARING ON EMERGENCY MOTION
                         (DOCKET ENTRY NO. 109)


         IT IS HEREBY ORDERED that the application to set hearing on emergency

motion is denied.

.

Dated: June 24, 2021




                                              Deborah L. Thorne
                                              United States Bankruptcy Judge
